Citation Nr: 1108545	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-15 991	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2002 and November 2004 RO rating decisions.  The November 2002 RO decision, in pertinent part, determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for PTSD.  

The November 2004 RO decision determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a psychiatric disorder (generalized anxiety disorder).  The Veteran provided testimony at a personal hearing at the RO in March 2007.  In June 2008, the Veteran testified at a Travel Board hearing at the RO.  

In an October 2008 decision, the Board reopened the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, and remanded the merits of the claim for further development.  


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


